Exhibit 10.1

 

    Critical Path, Inc.     Two Harrison Street     Second Floor     San
Francisco, CA 94105

MEMORANDUM

 

Date:   May 7, 2007 To:   Mark Palomba From:   Michael Plumleigh, General
Counsel and Secretary Re:   Confirmation of Severance upon Termination

 

On behalf of the Company and the Board of Directors, I am pleased to confirm the
Compensation Committee’s approval of the following severance compensation: to
the extent you are terminated for any reason without Cause (as defined in your
employment agreement with the Company), you will receive, upon termination, an
increase of 3 months of severance benefit to a total not to exceed 12 months of
base salary.

To the extent necessary, your Agreement is hereby deemed amended, effective as
of the date hereof, consistent with the foregoing. All other provisions of your
Agreement remain in full force and effect.

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

 

/s/ Mark Palomba

Mark Palomba

 

Dated: May 8, 2007